Citation Nr: 1638116	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-01 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for meralgia paresthetica of the cutaneous nerve of the left lower extremity as secondary to service-connected lumbosacral strain.

2.  Entitlement to service connection for meralgia paresthetica of the cutaneous nerve of the right lower extremity as secondary to service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June to December 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, which-in pertinent part, denied the benefits sought on appeal.  The RO in Newark, New Jersey, exercises current jurisdiction of the claims file.

The Veteran appeared at a Board hearing in September 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is of record and has been reviewed.

In September 2013, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The September 2013 remand directed the AOJ to obtain clarification from the examiner who examined the Veteran in 2009 on the question of whether the diagnosed bilateral meralgia paresthetica is causally related to the service-connected lumbar spine disability.  In an October 2013 addendum report, the examiner opined that it was not at least as likely as not that the meralgia paresthetica was causally related to the service-connected lumbar spine disorder.
Part of the examiner's rationale was that a June 2010 EMG was interpreted as a normal study without evidence of a radiculopathy, and that a May 2010 MRI examination revealed possible root involvement at the right L5-S1 level.  The context of the examiner's assessment of the MRI examination report indicates that it is the L1 root level that causes meralgia paresthetica; as diagnostic testing did not show abnormality as to the L1 root, but rather showed only an abnormal finding at L5-S1, the examiner found that the low back disability did not account for the meralgia here.  However, the examiner did not address whether the service-connected lumbar spine disability, to include the now service-connected lumbar spine radiculopathy, aggravates the meralgia paresthetica.  Hence, further clarification from the examiner is needed. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall insure that any and all relevant treatment records generated since the November 2013 Supplemental Statement of the Case (SSOC) are obtained and added to the claims file.

2.  After the above is complete, regardless of whether additional records are obtained,  the AOJ will send the claims file to the examiner who conducted the August 2009 examination and provided the October 2013 addendum.  Ask the examiner to opine whether there is at least a 50-percent probability that the diagnosed bilateral meralgia paresthetica has been aggravated, that is-chronically worsened, by the service-connected lumbar spine disability, to include the now service-connected lumbar spine radiculopathy?

If so, the examiner is asked to specify the permanent, measurable increase in the severity of the diagnosed bilateral meralgia paresthetica that is due to the service-connected lumbar spine disability.

If meralgia paresthetica is deemed to have been aggravated by the service-connected lumbosacral strain, the examiner must indicate whether such meralgia paresthetica involves any manifestations separate and apart from those associated with the Veteran's lumbar radiculopathy.  If so, such manifestations should be identified.  

Please provide a complete explanation for all opinions provided.

In the event the examiner who conducted the August 2009 examination and provided the October 2013 addendum is no longer available, refer the claims file to an equally qualified examiner.

Should either examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.

3.  After completion of all of the above, the AOJ will re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC.  Then return the case to the Board.
   
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




